Citation Nr: 1338598	
Decision Date: 11/22/13    Archive Date: 12/06/13	

DOCKET NO.  06-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from November 1994 to December 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This case was previously before the Board in October 2007, July 2010, May 2012, and June 2013, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include, specifically, posttraumatic stress disorder.  In pertinent part, it is contended that the Veteran's current posttraumatic stress disorder is the result of a purported in-service sexual assault.  

In June 2013, i.e., at the time of the Board's most recent remand, it was requested that the VA examiner who conducted an April 2010 VA examination and provided an August 2010 addendum opinion provide an additional addendum opinion addressing whether the Veteran currently suffered from any acquired psychiatric disorder (to include a depressive disorder, but excluding posttraumatic stress disorder) which at least as likely as not had its origin during service, to include as due to an alleged inservice sexual assault.  A review of the file discloses that the requested addendum opinion was, in fact, provided in July 2013.  

Notably, at approximately the same time, the Veteran wrote to advise VA that she had scheduled an appointment with a private clinical psychologist, Matthew B. Pollack, Ph.D., who reportedly treated problems associated with posttraumatic stress disorder, sexual trauma, anxiety, and depression.  The Veteran also indicated that she would be receiving ongoing treatment with Sharon Gingola, a local social worker, who reportedly provided free counseling services to Veterans.  Reports of the aforementioned treatment are not at this time a part of the Veteran's file.  

Then, in August 2013, the Veteran indicated that she had decided to receive treatment for her military sexual trauma/posttraumatic stress disorder/anxiety/depression from a Dr. Abrahamson, whose office was located at 350 Middle Country Road, Suite 300, Coram, New York, 11727.  According to the Veteran, her first appointment was scheduled for August 12, 2013.  The Veteran further indicated that she continued to receive treatment, as well as evaluations from the aforementioned individual.  The Veteran further requested that the RO disregard any information sent regarding the aforementioned Dr. Pollack and Sharon Gingola.  

Based on a review of the file, records of treatment from Dr. Abrahamson are not part of the Veteran's record.  Such records must be obtained prior to a final adjudication of the Veteran's claim for service connection for acquired psychiatric disorder, to include posttraumatic stress disorder.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  The AMC/RO should contact Dr. Abrahamson at the address indicated with a request that she/he provide copies of any and all records of treatment and/or evaluations of the Veteran.  The Veteran must be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to procure such records must be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect must be included in the Veterans Benefits Management System (VBMS) electronic file.  In addition, the Veteran and her representative should be informed of any such problem.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, dating since July 2013 should then be obtained and incorporated in the VBMS electronic file.  Once again, the Veteran must be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to the effect should be included in the VBMS file.  In addition, the Veteran and her representative should be informed of any such problem.  

3.  The AMC/RO should then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since September 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


